 

FIRST AMENDMENT TO OPTION AGREEMENT

 

THIS FIRST AMENDMENT TO OPTION AGREEMENT ("First Amendment") is made and entered
into as of September 1, 2012 by and between SIERRA PACIFIC INDUSTRIES, a
California corporation ("Lessor"), and LAIDLAW SUSANVILLE BIOPOWER, LLC
(formerly known as Henri Susanville, LLC), a California limited liability
company ("Lessee"). Unless otherwise defined herein, all capitalized terms used
in this Second Amendment shall have the definitions ascribed to them in the
Lease (as defined below).

 

RECITALS:

 

WHEREAS, Lessor and Renegy Susanville, LLC ("Renegy"), entered into that certain
Option Agreement dated January 31, 2008 (the "Agreement"), pursuant to which
Renegy optioned the ground (the "Premises") on which is located a biomass power
plant (the "Plant") for the purpose of operating such Plant, all as more
particularly described in the Agreement;

 

WHEREAS, Renegy sold the Plant to Lessee and assigned, with Lessor's consent,
the Agreement to Lessee; and

 

WHEREAS Lessor and Lessee desire to amend the Agreement to extend the Term of
the Agreement by two (2) years and reduce the size of the Premises.

 

TERMS OF AMENDMENT:

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Lessor and Lessee hereby agree as follows:

 

1.          Extension of Term. Lessor and Lessee agree that the Term is hereby
extended by two (2) years, with the Agreement now expiring on January 30, 2015.

 

2.          Premises Reduction. The Premises originally described in the Lease
as Exhibit A shall be deleted and replaced with the new Exhibit A attached to
this second amendment. The Premises shall be reduced from forty (40) acres in
the original Lease to twenty (20) acres by this amendment.

 

3.          Effect of First Amendment. Except as otherwise amended herein,
Lessor and Lessee agree that the Agreement is hereby affirmed and continues in
full force and effect. All references to the "Agreement" shall be deemed to be
references to the Option Agreement as amended by this First Amendment.

 

IN WITNESS WHEREOF, each party has caused this Second Amendment to Lease to be
executed by its duly authorized representative as of the date first written
above.

 

 

 

 

LESSOR:   LESSEE:       SIERRA PACIFIC INDUSTRIES,   LAIDLAW SUSANVILLE
BIOPOWER,  a California corporation   LLC a California limited liability company

 

[tsig1.jpg]   By: [tsig2.jpg] Name: M D Emmerson   Name: Michael Bartoszek Its:
Chief Financial Officer   Its: President

 

    EXHIBIT A   SITE MAP

 

2

 

